Citation Nr: 0835493	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-20 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for nervous autonomic 
imbalance.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1997 to August 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The veteran has submitted new evidence in the form of a 
statement regarding his condition and orders deploying him to 
Honduras, which relate to the issue on appeal.  The veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2007).  

The Board notes that the veteran requested a Travel Board 
hearing before a Veterans Law Judge, but later, when asked if 
he still wanted the hearing or if he wanted his case sent to 
the Board for adjudication, he responded that he wanted his 
case referred to the Board.  The RO took this as a withdrawal 
of his request for a hearing, which was a reasonable 
interpretation of the veteran's response.  The veteran having 
withdrawn his hearing request, the Board will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (e) (2007).


FINDING OF FACT

The veteran does not have a current nervous autonomic 
imbalance.


CONCLUSION OF LAW

The veteran does not have nervous autonomic imbalance that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2005, before the AOJ's initial adjudication of the claim.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the initial 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board notes that the veteran was apprised of these criteria 
in correspondence dated in March 2006.  The RO also provided 
a statement of the case (SOC) reporting the results of its 
reviews of the issue on appeal and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured an examination in furtherance of his claim.  VA 
has no duty to inform or assist that was unmet.

The veteran contends that he has a nervous autonomic 
imbalance.  He contends that his symptoms include 
uncontrollable body shakes, anxiety attacks, loss of bladder 
and bowel control, and other symptoms too difficult to 
describe.  The veteran contends that his symptoms began 
around October 2003 as a result of his military service.  

The veteran's SMRs show that in late 2003, when he was 
deployed to Honduras, he was diagnosed with exercise-induced 
high blood pressure with nervous autonomic imbalance by G.M, 
M.D. at a private medical facility.  

Following a medical evaluation board (MEB) in June 2004, the 
veteran was deemed not to meet Army retention standards, 
based on his exercise-induced hypertension.  The veteran was 
diagnosed with several conditions, but not with a nervous 
autonomic imbalance.  

The veteran was afforded a VA examination in November 2004.  
The veteran reported episodes of high blood pressure that 
occurred on a daily basis.  He also complained of headaches, 
palpitations, hot flashes, seeing a blinding searing white 
light, and developing nausea and emesis.  The veteran also 
reported a dull ache over his left anterior chest wall.  He 
did not report any of the symptoms that he contends are 
caused by nervous autonomic imbalance.  It was noted that 
previous brain scans were normal.  On neurologic examination, 
his cranial nerves II-XII were grossly intact with facial 
movement being symmetrical and shoulder shrugs equal.  He was 
able to rise on his toes as well as his heels, bend and touch 
his toes, and raise from a squat position without any 
difficulty.  The veteran was diagnosed with several 
disabilities, but not with a nervous autonomic imbalance.    

The veteran was scheduled for another VA examination in May 
2005 specifically to determine if he suffered from chronic 
autonomic failure or if the autonomic imbalance was 
attributable to some other cause.  The veteran failed to 
report for the scheduled examination and did not provide any 
explanation for why he did not report for the examination.  

A VA medical record dated in March 2006 shows that the 
veteran reported periods of shaking, vomiting, jaw clenching, 
and face reddening.  The veteran reported that those periods 
lasted for minutes to hours.  He was unsure of why they 
happened.  The veteran also reported that his blood pressure 
fluctuated significantly, and he had a heart condition.  He 
reported that he started throwing up, having vagal maneuvers, 
heart pounding, and hypertension.  The veteran wanted to know 
if his nervous autonomic problems were related to his tumor 
or anything else.  (The Board notes that the veteran is 
service connected for a status post-left thoracotomy to 
excise an enteric duplication cyst, after a mediastinal tumor 
was found.)

In June 2006 a medical opinion was obtained as to whether the 
veteran suffered from chronic autonomic failure or if the 
autonomic imbalance was attributable to some other cause.  
The veteran's claims file was reviewed and the provider of 
the opinion is the same examiner who examined the veteran in 
November 2004.  After reviewing the claims file, including 
the December 2003 diagnosis of nervous autonomic imbalance, 
the examiner concluded that the veteran had no evidence of 
autonomic imbalance.  

In reviewing his claims file, the examiner noted the various 
tests that the veteran had undergone.  The veteran's most 
recent blood pressure readings, taken from January through 
March 2006, were 127/81, 136/73, 140/75, 158/80, and 143/82.  
The examiner noted that the veteran had a multitude of work-
ups in 2006, including a neurology work-up that was 
essentially negative.  The veteran's work-ups included a 
chest x-ray in May 2006 that showed that his heart and lungs 
appeared normal without any pulmonary infiltrates and 
pulmonary vasculature was normal.  An echocardiogram also 
done in May 2006 showed the left ventricle being normal in 
size with mild left ventricular hypertrophy noted with a with 
a left ventricular ejection fraction of 45 percent, with some 
normal mild global hypokinesis.  The right ventricle was 
normal in size and function.  The left atrium was mildly 
dilated.  The mitral leaflets appeared normal without any 
evidence of stenosis, fluttering, or prolapse.  The aortic 
valve opened well.  Tricupsid valve regurgitation was noted.  
The pulmonic valve was not well visualized.  The aortic root 
was construed normal in size and there was no evidence of any 
pericardial effusion.  He had a negative electroencephalogram 
(EEG).  The examiner also referred to neuropsychiatric 
testing in May 2006, which indicated an invalid profile for 
clinical scales indicating that he attempted to portray 
himself in an especially negative manner, and his responses 
appeared consistent with a lack of effort, carelessness, 
and/or passive resistance to items on the instrument or to 
the testing situation in general.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A chronic disease, such as 
organic diseases of the nervous system, may be presumed to 
have been incurred in or aggravated by active military 
service if manifested to a compensable degree within a year 
of separation from qualifying service.  38 C.F.R. § § 3.307, 
3.309.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there is no competent medical evidence of a current 
diagnosis of a nervous autonomic imbalance.  While the 
veteran does have complaints about his claimed disability, 
there are no current medical records showing treatment for 
nervous autonomic imbalance, and the veteran has offered 
none, even after repeated requests by the RO.  The Board 
acknowledges the 2003 medical record that diagnosed the 
veteran with exercise-induced hypertension with nervous 
autonomic imbalance.  However, subsequent medical records do 
not show that the veteran experiences such a disability.  The 
veteran underwent various tests, none of which showed nervous 
autonomic imbalance.  With no medical evidence of the claimed 
disability, the analysis ends, and service connection must be 
denied.  (It should be noted that the agency of original 
jurisdiction has tried to assist the veteran by obtaining an 
examination in May 2005, but the veteran did not appear for 
the examination.  He has provided no good cause for not 
appearing, which means that VA must now consider his claim 
based on the evidence of record.  38 C.F.R. § 3.655 (2007).  
The Board has done that and, as noted above, has found the 
absence of records showing a current disability persuasive.)  

The Board acknowledges the veteran's belief that he has a 
disability related to his military service.  However, there 
is no evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2007).  Consequently, the 
veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have nervous autonomic imbalance that is 
etiologically related to his military service.


ORDER

Entitlement to service connection for nervous autonomic 
imbalance is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


